—Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court abused its discretion in granting plaintiffs’ motion to file a late notice of claim. Plaintiffs failed to demonstrate a reasonable excuse for the failure to file timely a notice of claim. The fact that an attorney was not immediately consulted because plaintiff Karl Winter, Jr., assumed that the pain in his hands would go away is not a sufficient excuse (see, Matter of Martin v City of New York, 100 AD2d 879). (Appeals from Order of Supreme Court, Ontario County, Curran, J.— Late Notice of Claim.) Present — Denman, P. J., Balio, Fallon, Doerr and Davis, JJ.